Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	Applicant’s arguments filed 12/16/20 have been fully considered and entered. Applicant’s arguments with respect to claim(s) 14, 4-5, 8-13, 24, 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersen (USPN 5830548) in view of Hechtman et al., (US 3,066,043) and in view of Stockton et al., (US 2010/0143652) and further in view of Kim, (USPUB 20080200891) have been considered and are found sufficient to overcome the cited combination of prior art. Specifically, the cited combination of prior art does not teach the claimed basis weight of the covering. As such, these rejections are hereby withdrawn. Additionally, claim 3, rejected over the cited combination above and further in view of Even (EP 1990392) is also withdrawn. Claims 14, 3-5, 8-13, 24, 25-33 are in condition for allowance for reasons set forth herein below. 
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: Claims 14, 3-5, 8-13, 24, 25-33 are allowable. 
	With regard to independent claims 14, 28 and 30, the cited combination fails to teach or suggest the claimed basis weight of approximately 93 lbs/3000 ft2 (about 151 gsm). The Examiner is of the position that given the number of cited references and number of suggested substitutions/modifications it is not reasonable to expect that the suggested combination of layers would meet the claimed basis weight limitation of approximately 93 lbs/3000 ft2 in further combination with the claimed layers and claimed creasability angle range. Moreover, the Examiner did not find any suggestion or motivation to remove and/or add additional references to form a new obviousness type rejection. Given the number of office actions and searches, the Examiner of the position that the most pertinent related cited prior 14, 28 and 30 are allowable over the cited combination of prior art. Dependent claims 3-5, 8-13, 24, 25-27, 29 and 31-33 are also allowable as they depend either directly or indirectly from independent claims 14, 28 and 30. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789